Citation Nr: 0209134	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  95-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation higher than 10 percent for 
bilateral knee arthritis, on appeal from the original grant 
of service connection.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
February 1994.  He also had unverified service in the Army 
Reserve.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection for mild 
degenerative joint disease of both knees, with a 10 percent 
rating, effective February 1994.  The Board remanded this 
case in April 1998 for further development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  The veteran's knees are not productive of recurrent 
subluxation or lateral instability.

2.  The veteran's knees exhibit full, pain-free range of 
motion.

3.  There is x-ray evidence of degenerative changes in each 
knee.

4.  The veteran's bilateral knee arthritis is manifested by 
complaints of pain and occasional incapacitating 
exacerbations.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, and no more, for 
bilateral knee arthritis have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.71a. 
Diagnostic Codes 5003, 5257, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Bilateral Knee Arthritis

The veteran has established service connection for bilateral 
knee arthritis.  It has been evaluated as 10 percent 
disabling under Diagnostic Code 5003.  He contends that the 
disability is more disabling than currently evaluated because 
he has incapacitating exacerbations of both knees, with 
difficulty getting up in the morning because of his knee 
pain.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  

In this case, the veteran's bilateral knee arthritis has been 
initially evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003.  This is an initial 
rating from the grant of service connection.  The RO has 
considered all of the evidence of record, as required by 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Knee disability can be evaluated under several diagnostic 
codes.  Specifically, the Board's April 1998 remand noted 
that the veteran's knee condition was evaluated under 
Diagnostic Code 5003 alone, but that Diagnostic Code 5003 
provided three methods by which degenerative arthritis may be 
evaluated, which includes limitation of joint motion; 
noncompensable limitation of motion accompanied by painful 
joint motion, swelling, muscle spasm; or occasional or non-
existent incapacitating exacerbations.  Each method of 
evaluation requires x-ray evidence demonstrating the presence 
of degenerative arthritis.  The veteran has established x-ray 
evidence of arthritis on his initial VA x-ray examination 
after service in May 1994.  Further, the April 1998 Board 
remand instructed the RO to determine whether the veteran 
warranted evaluation for separate ratings under Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), wherein it was determined 
that all disabilities, including those arising from a single 
disease entity, are to be rated separately.  A precedent 
opinion of the General Counsel, VAOPGCPREC 23-97, also held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Code 5003 and 5257, 
citing Esteban.  

Under DC 5257, a 10 percent evaluation indicates slight 
subluxation or lateral instability.  A 20 percent evaluation 
contemplates moderate subluxation or lateral instability.  To 
warrant a 30 percent evaluation, severe subluxation or 
lateral instability must be shown.  

In this case, there is no evidence of record that the veteran 
has subluxation or lateral instability.  During the May 1994 
VA examination, the veteran's knees showed no deformity, 
subluxation, medial or lateral instability.  VA outpatient 
treatment records from December 1994 to April 1996 are devoid 
of any findings of subluxation or instability.  The report of 
the August 1997 VA examination also does not show the 
presence of deformity, subluxation, medial or lateral 
instability.  Therefore, the veteran does not warrant a 
separate evaluation for subluxation or lateral instability 
under Diagnostic Code 5257, since he has neither.  

Pursuant to 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Here, DC 5260 and 5261 for limitation of flexion and 
extension of the leg are the appropriate diagnostic codes.  
See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing 
that arthritis due to trauma, substantiated by x-ray 
findings, should be evaluated as degenerative arthritis).  
Limitation of motion must objectively be confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under DC 5260, flexion limited to 60 degrees warrants a 
noncompensable evaluation.  To warrant a 10 percent 
evaluation, flexion must be limited to 45 degrees.  Flexion 
limited to 30 degrees warrants a 20 percent evaluation.  A 
30 percent evaluation is warranted for flexion limited to 
15 degrees.  The veteran's flexion for both knees has been 
140 degrees and described as full throughout the rating 
period.  As there is no limitation of flexion of either knee, 
the preponderance of the evidence is against a compensable 
rating for limitation of flexion.

Under DC 5261, extension limited to 5 degrees warrants a 
noncompensable evaluation.  In order to warrant 10 percent, 
extension must be limited to 10 degrees.  Extension limited 
to 15 degrees warrants a 20 percent evaluation and a 
30 percent evaluation is warranted when extension is limited 
to 20 degrees.  Extension limited to 30 degrees warrants a 
40 percent evaluation and extension limited to 45 degrees 
warrants a 50 percent evaluation.  The veteran's extension of 
both knees has been 0 degrees and described as full 
throughout the rating period.  Since there is no limitation 
of extension of either knee, the preponderance of the 
evidence is against a compensable rating for limitation of 
extension.  

However, Diagnostic Code 5003 provides that, when limitation 
of motion is noncompensable under the codes, a rating of 10 
percent is to be applied for each major joint affected by 
limitation of motion, if accompanied by satisfactory evidence 
of limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In Hicks 
v. Brown, 8 Vet. App. 417 (1995), the Court noted that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion, even though motion may be possible 
beyond the point when pain sets in.  Therefore, with x-ray 
evidence of degenerative changes and objective demonstration 
of painful, but not limited, motion of the affected joint, a 
10 percent rating would be applied to the joint under 
Diagnostic Code 5003.

In this case, however, the August 1997 VA examination report 
described the range of motion of the knees as full and pain-
free.  Similarly, the report of the May 1994 VA examination 
also described a full range of motion of the knees.  This 
examination report did note that the veteran reported pain in 
both knees to hyperflexion and hyperextension; however, the 
movement of the knees was not described as painful, nor does 
this report describe any swelling, muscle spasm, or other 
satisfactory evidence of painful motion.  Consequently, the 
Board concludes that neither knee warrants the assignment of 
a 10 percent rating for painful or limited motion under 
Diagnostic Code 5003.  

Diagnostic Code 5003 also provides for a 10 percent rating in 
the absence of limitation of motion, with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  With x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent rating 
is warranted.  The knee is a major joint.  38 C.F.R. 
§ 4.45(f) (2001).  Accordingly, even though there is no 
painful or limited motion of either knee, application of 
Diagnostic Code 5003 warrants a compensable rating due to x-
ray evidence of arthritis of both knee joints.  The veteran 
is presently rated as 10 percent disabling on this basis.  

The veteran's treatment records, however, have shown 
throughout the rating period that the veteran has complained 
of pain of both knees.  In service, he was seen on periodic 
occasions with complaints of pain in both knees and was 
provided medication for the pain.  Since service, he has 
continued to complain of knee pain.  The medical records show 
that, from 1994 to 1996, he was seen on periodic occasions 
with complaints of bilateral knee pain.  He has complained of 
swelling and redness, although on some occasions there is no 
evidence of swelling or redness.  On all occasions, however, 
he has had complaints of pain and he has been prescribed 
medication for the pain.  He also indicated in his 
substantive appeal that he has difficulty getting on his feet 
in the morning because of his knee pain.  Therefore, with 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes that a 20 percent evaluation is warranted due 
to occasional incapacitating exacerbations of the veteran's 
bilateral arthritic knees.  

Consideration is also given to whether additional functional 
loss is likely due to pain on use or during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (ratings based solely 
on loss of range of motion dictate consideration of 38 C.F.R. 
§§ 4.40 and 4.45 pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints or muscles, or associated structures, 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001).

In this case, the report of the May 1994 VA examination 
specifically indicated that there were no functional 
restrictions due to the veteran's knees.  Similarly, neither 
the treatment records nor the later VA examination report 
refer to the presence of functional limitations, such as 
those described in 38 C.F.R. § 4.45.  Consequently, the Board 
concludes that the record does not provide a basis to assign 
a higher disability evaluation on the basis of functional 
impairment due to pain.

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000.  The VCAA redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA in the March 2002 
supplemental statement of the case (SSOC).  Additionally, the 
RO informed the veteran of what assistance VA would provide, 
what could be done to expedite his claim, and the time limits 
associated with his claim.  Various notices and 
communications, also from the RO, such as the July 1994 
rating decision, the March 1995 statement of the case, and 
the supplemental statements of the case, informed the veteran 
of the applicable laws and regulations needed to substantiate 
his claim.  The veteran had the opportunity to testify at a 
hearing regarding his claim.  He declined.  The Board 
therefore finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issue discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


ORDER

A 20 percent evaluation, and no more, for bilateral knee 
arthritis is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

